DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 12-14 and 19-27 (renumbered claims 1-12) are allowed.
The following is an examiner’s statement of reasons for allowance: None of the references used singularly or in combination teach or fairly suggest a touch sensor arrangement comprising first electrodes and second electrodes wherein first routing traces connected to the first electrodes include a tapering in section, a waist section, and a spreading-out section as viewed in a plane parallel to the touch sensor, the tapering-in section formed of proximal ends of the first routing traces connected to the first electrodes, the spreading-out section formed of distal ends of the first routing traces connected to a first flexible printed circuit connector terminals, and the waist section formed between the tapering-in section and the spreading-out section as recited in claims 12 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
FUJIKAWA (USPubNo. 2015/0194109) discloses a liquid crystal display device having image signal lines (30) and control signal lines (31) having a tapering section and a waist section, and while disclosing a flexible circuit board (13) there fails to be a spreading out section as recited.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625